Exhibit 10.1

Change in Control Agreement

Intevac, Inc. (hereafter referred to as “Intevac” or “the Company”) employs
                     (hereafter referred to as “the Employee”) and desires to
provide certain benefits to the Employee if the Company undergoes a Change in
Control as described herein and the Employee’s employment terminates thereafter
under certain conditions. Accordingly, the Company and the Employee agree as
follows:

1. Definitions.

1.1. Change in Control. For purposes of this Change in Control Agreement
(hereafter referred to as “this Agreement”), the term “Change in Control” means
the occurrence in a single transaction or in a series of related transactions of
any one or more of the following events:

 

  (a) any person or group (as those terms are used within sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) other than Intevac,
Inc. or an entity in which Intevac holds, directly or indirectly, at least a 50%
equity interest (an “Intevac Entity”) (i) becomes the owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction, or (ii) purchases or
otherwise acquires the Intevac division in which the Employee works, or
substantially all of the assets of the Intevac division in which the Employee
works;

 

  (b) there is consummated a merger, consolidation or similar transactions
involving (directly or indirectly ) the Company and an entity other than
Intevac, Inc. or an Intevac Entity, and, immediately after the consummation of
such merger, consolidation or similar transaction, the shareholders of the
Company immediately prior thereto do not own, directly or indirectly,
outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction, or more than 50% of the combined outstanding voting
power of the parent of the surviving entity in such merger, consolidation or
similar transaction; or

 

  (c) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to (i) Intevac, Inc. or an Intevac Entity or (ii) any entity, more than 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition.

1.2. “Cause”. For the purposes of this Agreement, the term “Cause” shall mean
the occurrence of one or more of the following:

 

  (a) the indictment or conviction of the Employee for any felony or crime
involving moral turpitude or dishonesty;

 

  (b) the Employee’s participation in any fraud against the Company or its
successor;

 

Page 1



--------------------------------------------------------------------------------

  (c) the Employee’s breach of his duties to the Company or its successor,
including, without limitation, persistent unsatisfactory performance of job
duties;

 

  (d) the Employee’s intentional damage to any property of the Company or its
successor;

 

  (e) willful conduct by the Employee that is demonstrably injurious to the
Company or its successor, monetarily or otherwise;

 

  (f) breach by the Employee of any agreement with the Company or its successor,
including the Employee’s Proprietary Information and Inventions Agreement; or

 

  (g) conduct by the Employee that the Company reasonably determines
demonstrates gross unfitness to serve. Physical or mental disability or death
shall not constitute Cause hereunder.

1.3. “Good Reason”. For the purposes of this Agreement, the Employee’s voluntary
resignation of his employment with the Company will be considered a termination
for “Good Reason” if the Employee resigns his employment within 60 days of one
of the following events occurring without his consent:

 

  (a) a reduction of the Employee’s then existing annual base salary by more
than ten percent (10%), unless the then-existing base salaries of the executive
officers of the Company are accordingly reduced;

 

  (b) a material reduction in the package of benefits and incentives (taken as a
whole, but not including raising of employee contributions to the extent of any
cost increases imposed by third parties provided to the Employee), except to the
extent that such benefits and incentives of the executive officers of the
Company are similarly reduced;

 

  (c) assignment to the Employee of any material additional duties, or any
diminution of the Employee’s responsibilities which is substantially
inconsistent with his position, duties, and responsibilities with the Company
immediately prior to the date of the Change in Control; or

 

  (d) relocation of the principal place of the Employees employment to a
location that is more than sixty (60) miles from his principal place of
employment immediately prior to the date of the Change of Control.

2. Termination After a Change in Control. In the event that a Change in Control
occurs and the Company terminates the Employee’s employment without Cause within
12 months thereafter or the Employee resigns for Good Reason within 12 months
thereafter, then:

 

  (a) the Company will provide the Employee with severance benefits in an amount
of twelve (12) months of your then existing base salary, less payroll deductions
and all required withholdings, paid either (at the Company’s discretion) in a
lump sum or in a regular payments at equal intervals over a period of time not
to exceed 12 months, and

 

  (b) all stock options held by the Employee shall have their vesting
accelerated such that they are fully vested and exercisable as of the date of
the Change of Control Termination (the “Acceleration”),

provided that, as a precondition of receiving the payments and benefits under
this paragraph, the Employee must first sign and allow to become effective a
general release of claims in favor of the Company in a form acceptable to the
Company.

 

Page 2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Employee shall not be entitled to any
payments or benefits pursuant to this paragraph upon the termination of his
employment with the Company if (i) such termination occurs in connection with
the Employee commencing employment with an Intevac Entity, in which case the
terms of this section 2 shall then apply with equal force and effect to the
Employee’s employment with the Intevac Entity, or (ii) in connection with a
Change in Control pursuant to section 1(a) above, the person or entity that
acquires Intevac or division in which the Employee works, or substantially all
of the assets of the Intevac division in which the Employee works, offers the
Employee a job that is comparable to the Employee’s job with Intevac in terms of
responsibility, compensation and benefits within 90 days of the date on which
the Employee’s employment with Intevac terminates.

3. Limitation on Payments. If any payment or benefit the Employee would receive
from the Company pursuant to a Change in Control or otherwise (“Payment”) would:

 

  (i) constitute a “parachute payment” within the meaning of Internal Revenue
Code section 280G, and

 

  (ii) but for this sentence, be subject to the excise tax imposed by Internal
Revenue Code section 4999 (the “Excise Tax”),

then such Payment shall be equal to either :

 

  (x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or

 

  (y) the largest portion, up to and including the total, of the Payment,

whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Employee’s receipt, on the
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the Payment equals the Reduced Amount, reduction shall occur
first in cash payments, then in cancellation of Acceleration, and finally in
employee benefits, unless the Employee elect in writing a different order
(provided, however, that such election shall be subject to Board approval if
made on or after the effective date of the event that triggers the Payment). In
the event that Acceleration is to be reduced, it shall be cancelled in the
reverse order of the date of grant of the Employee’s Options (i.e., earliest
granted Option cancelled last) unless the Employee elects a different order of
cancellation in writing.

The Company and the Employee intend that any amounts payable under this
Agreement, and the Company’s and the Employee’s exercise of authority or
discretion hereunder, shall either be exempt from or comply with the provisions
of Internal Revenue Code section 409A and the regulations relating thereto so as
not to subject the Employee to the payment of interest and/or any tax penalty
that may be imposed under Internal Revenue Code section 409A . The Employee
acknowledges and agrees that the Company has made no representation to him or
her with respect to the tax treatment of the compensation and benefits provided
pursuant to this Agreement and that the Employee is solely responsible for all
taxes due with respect to such compensation and benefits

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
calculations described above. If the accounting firm so engaged by the Company
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, however, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

Page 3



--------------------------------------------------------------------------------

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Employee and the Company within fifteen (15) calendar days after the date on
which the Employee’s right to a Payment is triggered (if requested at the time
by the Employee or the Company), or such other time as requested by the Employee
or the Company. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Employee and the Company with an opinion reasonably
acceptable to the Employee stating that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Employee and the
Company.

4. General Provisions

4.1 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal and enforceable consistent with the
intent of the parties insofar as Possible.

4.2 Entire Agreement. This Agreement constitutes the entire and exclusive
agreement between the Employee and the Company regarding this subject matter,
and it supersedes any prior agreement, promise, representation, or statement,
written or otherwise, between the Employee and the Company regarding this
subject matter. The Employee and the Company enter into this Agreement without
reliance or any promise, representation, statement or agreement other than those
expressly contained or incorporated herein, and this Agreement cannot be
modified or amended except in writing signed by the Employee and a duly
authorized officer of the Company.

4.3 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of, and be enforceable by, the Employee, the Company and their
respective successors, assigns, heirs, executors and administrators, except that
the Employee may not assign any of his or her rights or duties hereunder without
the written consent of the Company, which shall not be withheld unreasonably.

4.4 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.

 

Date:  

 

     

 

        Employee Date:  

 

     

 

        Intevac, Inc.        

 

        Title

 

Page 4